NUMBER 13-08-00377-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


BOB MAXCEY, M.D. AND
MICHAEL G. NERET, M.D.,                                                 Appellants,

                                         v.

DORIS MCGEE,                                                              Appellee.


 On appeal from the 23rd District Court of Matagorda County, Texas.



                        MEMORANDUM OPINION

          Before Chief Justice Valdez, Justices Yañez, and Vela
                   Memorandum Opinion Per Curiam

      Appellant, Bob Maxcey, M.D. and Michael G. Neret, M.D., perfected an appeal from

a judgment entered by the 23th District Court of Matagorda County, Texas, in cause

number 07-H-0475-C. Appellant, Bob Maxcey, M.D., has filed a motion to dismiss his

appeal, on grounds that the parties have reached an agreement to settle and compromise
their differences. Appellant, Michael G. Neret, M.D., has also filed a motion to dismiss his

appeal.

       The Court, having considered the documents on file and appellants’ motions to

dismiss the appeal, is of the opinion that the motions should be granted. See TEX . R. APP.

P. 42.1(a). Both appellants’ motions to dismiss are granted, and the appeal is hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the parties, the

court will tax costs against the appellant."). Having dismissed the appeal at appellants’

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                 PER CURIAM


Memorandum Opinion delivered and
filed this the 9th day of October, 2008.




                                             2